PER CURIAM.
This is a divorce case.
Jesse Evans Limbaugh (husband) filed this pro se appeal from the trial court’s entry of an order dated August 25, 1989, divorcing the parties. Custody of the parties’ minor child was awarded to Faye Limbaugh (wife), and the husband was ordered to pay child support. Subsequently, the husband filed a motion to alter, amend, or vacate the judgment, which was denied by operation of Rule 59.1, Alabama Rules of Civil Procedure. This appeal followed.
Although the husband cites several constitutional provisions as authority for his position, those provisions concern only general propositions of law regarding due process and civil rights. Such authority is not cited in such a way as to support the husband’s contention of error on appeal. Furthermore, no case law is presented by the husband as support for his contention of error by the trial court.
Consequently, we find that the husband has failed to substantially comply with the mandate of Rule 28(a), Alabama Rules of Appellate Procedure. See Connerly v. Connerly, 523 So.2d 461 (Ala.Civ.App. 1988). Such failure places him in a perilous position and allows this court no other alternative but to affirm the decision of the trial court. Cummins v. Slayton, 545 So.2d 783 (Ala.Civ.App.1989).
This case is due to be affirmed.
AFFIRMED.
All the Judges concur.